Title: To George Washington from Charles Smith, 26 July 1758
From: Smith, Charles
To: Washington, George



Sr
Fort Loudoun July the 26th 1758

I have this Day Discharged the Expences on acct of Ellection, as by the Ellection, as by the Enclosed accts. I have Sent an acct of The proceedings by Express, also I have Sent Your two horses By Colo. John Carlyle, who is to receive them at Your quarter and Take them down to Your Place according to Your Order. The Small Pox has not Spread in Town as yet, but the Flux is Very bad in the fort, there has been two of the old Regiament Dead, and five of the New, Since Your departure. I am but weack in the Garrison, as by my weekly return to You will appear, I have Sent You a True Copy of the Poll whereby You will be a Compitent Judge of Your Friends. Your Friend Joseph Carroll whom I Employ’d To take the Poll as one of the Clerks Desires to be remembered to you. Pray Sir Excuse hast, as I am you sincear friend, and Humble Servt

Chs Smith

